DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 31, 2019.  Claims 1 – 15 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10 and 12 all depend from claim 1.  Claims 9, 10 and 12 recite 
transmitting a fourth, a fifth and a sixth request message requesting information, respectively.  Claim 1 fails to recite transmitting a third request message requesting information.   Claims 3 and 8 recite transmitting a third request message.  Should claim 9, 10 and 12 be dependent from claim 3 or 8?  Clarification is required.  For the purpose of examination, the recitation regarding transmitting a fourth, a fifth and a sixth request message requesting information as recited in claims 9, 10 and 12 will be interpreted simply as transmitting a request message requesting information.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a method of controlling a vehicle, the method comprising: identifying a driving route; identifying whether other vehicle is on the driving route; transmitting a first request message based on information on the driving route; identifying whether a first response message to the first request message is received from the other vehicle; and transmitting, when the first response message is received, a second request message requesting a movement based on the information on the driving route, to the other vehicle based on the first response message.
Claim 14 recites a vehicle comprising: a transceiver; and a controller configured 
to control the transceiver, identify a driving route, identify whether other vehicle is on the driving route, transmit a first request message based on information on the driving route, identify whether a first response message to the first request message is received from the other vehicle, and transmit a second request message requesting a movement based on the driving route, to the other vehicle based on the first response message when the first response message is received.

Statutory Category
Do claims 1 and 14 fall into one of four of the statutory categories?  Yes.  The body of claim 1 recites a series of steps and therefore is directed to a method.  Claim 14 is directed to an apparatus.

	Step 2A – Prong 1
Do claim 1 recites a judicial exception?  Yes.  Claim 1 recites the limitations of identifying a driving route, identifying whether other vehicle is on the driving route, and 
identifying whether a first response message to the first request message is received from the other vehicle.   The identifying limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the implicit recitations of generic computer components. That is, other than reciting “a vehicle” nothing in the claim precludes the determining step from practically/visually being performed in the human mind.  For example, but for the “a vehicle” language, the claim encompasses the user manually/visually identifying a driving route, identifying whether other vehicle is on the driving route, and identifying whether a first response message to the first request message is received from the other vehicle.  These limitations are a mental process.
Do claim 14 recites a judicial exception?  Yes.  Claim 14 recites the limitations of identifying a driving route, identifying whether other vehicle is on the driving route, and 
identifying whether a first response message to the first request message is received from the other vehicle.   The identifying limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitations of generic computer components. That is, other than reciting “a controller” nothing in the claim precludes the determining step from practically/visually being performed in the human mind.  For example, but for the “a controller” language, the claim encompasses the user manually/visually identifying a driving route, identifying whether other vehicle is on the driving route, and identifying whether a first response message to the first request message is received from the other vehicle. These limitations are a mental process.

Step 2A – Prong 2
Do claim 1 integrated the judicial exception into a practical application?  No.  Claim 1 recites two additional elements: transmitting a first request message based on information on the driving route; and transmitting a second request message requesting a movement based on the driving route, to the other vehicle based on the first response message when the first response message is received.  The transmitting steps are both recited at high levels of generality, i.e., as a generic transceiver configured to perform generic communicating functions of transmitting data (transmitting first and second request messages). These generic communicating/transmitting limitations are no more than mere instructions to apply the exception using implied generic communicating components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Do claim 14 integrated the judicial exception into a practical application?  No.  Claim 14 recites two additional elements: a transceiver; and a controller configured to control the transceiver, transmit a first request message based on information on the driving route, and transmit a second request message requesting a movement based on the driving route, to the other vehicle based on the first response message when the first response message is received.  The transceiver and controller are both recited at high levels of generality, i.e., as a generic transceiver and controller configured to control the transceiver to perform generic communicating functions of transmitting data (transmitting first and second request messages). These generic communicating/transmitting limitations are no more than mere instructions to apply the exception using generic communicating components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 14 is directed to an abstract idea.

Step 2B 
Do claims 1 and 14 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional element(s) in the claims amount(s) to no more than mere instructions to apply the exception using a generic computer/communication component(s).  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer/communication component(s) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Claims 1  and 14 are ineligible.
Dependent claims 2 – 13 and 15 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 13 and 15 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   
Therefore, claims 1 – 15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2004/0128062 A1 to Ogino et al. (herein after “Ogino et al. publication").
As to claim 14,
	the Ogino et al. publication discloses a vehicle comprising: 
a transceiver (60)(see ¶40, ¶43 – ¶45; Figs. 3A – 3C and ¶55; and Figs. 6 – 8 and ¶65 – ¶75, where a transceiver is implicitly defined); and 
a controller (62) configured to control the transceiver (see ¶40, ¶43 – ¶45; Figs. 3A – 3C and ¶55; and Figs. 6 – 8 and ¶65 – ¶75), identify a driving route (see Figs. 6 – 8 and ¶65 – ¶75), identify whether other vehicle is on the driving route (see Figs. 6 – 8 and ¶65 – ¶75), transmit a first request message based on information on the driving route (see Figs. 6 – 8 and ¶65 – ¶75), identify whether a first response message to the first request message is received from the other vehicle (see Figs. 6 – 8 and ¶65 – ¶75), and transmit a second request message requesting a movement based on the driving route, to the other vehicle based on the first response message when the first response message is received (see Abstract; see also Figs. 6 – 8 and ¶65 – ¶75).
	
	As to claim 1,
	claim 1 is directed to a method but requires the same scope of limitation as claim 14.  Therefore, claim 1 is rejected for the same reason(s) as claim 14, as discussed herein above.

	As to claim 2,
	the Ogino et al. publication discloses the first request message being transmitted on a channel for broadcast (see ¶67, where “vehicle A, upon reaching a point ETP near an entrance of a narrow road NRD that is pre-registered in map information, transmits a signal for a request to enter the narrow road. This request initiates processing for preventing two vehicles from meeting each other on the narrow road”)(Emphasis added), and wherein the second request message is transmitted on a channel for vehicle-to-vehicle (V2V) communication (see ¶68, where “[u]pon receiving the signal for a request to enter the narrow road, vehicle B, which is also going to enter the narrow road from the opposite entrance, may send back to requesting vehicle A such information as its own location, direction, and speed and the number of vehicles subsequent thereto”).

As to claim 3,
	the Ogino et al. publication discloses controlling driving of the vehicle based on the driving route when the other vehicle moves in response to the second request message; and transmitting a third request message requesting a movement to an original position, to the other vehicle in accordance with the driving.  (See Figs. 6 – 8 and ¶65 – ¶75.)

As to claim 4,
the Ogino et al. publication discloses the first request message including at least one of driving route information, information for identifying the vehicle, position information of the vehicle, size information of the vehicle, and direction information of the vehicle.  (See Figs. 6 – 8 and ¶65 – ¶75.)

As to claim 5,
the Ogino et al. publication discloses the first response message including at least one of position information of the other vehicle and information associated with a movable range of the other vehicle and wherein the information associated with the movable range is identified based on at least one of map information and information acquired through a sensor of the other vehicle.  (See Figs. 6 – 8 and ¶65 – ¶75.)

As to claim 6,
the Ogino et al. publication discloses a communication mode of the other vehicle being changed based on the first request message.  (See Figs. 6 – 8 and ¶65 – ¶75.)

As to claim 7,
the Ogino et al. publication discloses the first response message including a plurality of first response messages which is received from a plurality of other vehicles and wherein the second request message is transmitted sequentially to the plurality of other vehicles based on a movement order identified based on the received first response messages.   (See Fig. 7 and ¶65 – ¶75.)



As to claim 8,
the Ogino et al. publication discloses identifying other driving route . . . when the driving route is not secured based on information included in the received first response message; and transmitting a third request message based on the identified other driving route.  (See Fig. 17 and ¶95 – ¶100.)

As to claim 9,
the Ogino et al. publication discloses identifying candidate places for stopping; transmitting a fourth request message requesting information to other vehicle associated with each of the candidate places based on the candidate places; receiving a second response message to the fourth request message from the other vehicle associated with each of the candidate places; and moving to a position corresponding to a stopping place selected from the candidate places based on the received second response message.   (See Figs. 6 – 8 and ¶68, where “[o]ther vehicles that have arrived after vehicles A and B are required to wait at the entrances.”)

As to claim 10,
the Ogino et al. publication discloses transmitting a fifth request message requesting information on other vehicle, wherein the driving route is determined based on a third response message received in response to the fifth request message.   (See Figs. 6 – 8 and ¶65 – ¶75.)

As to claim 11,
the Ogino et al. publication discloses identifying a vehicle for relaying a message based on the other vehicle located on the driving route, wherein the first request message is transmitted to the other vehicle through the identified vehicle for relaying the message.   (See Figs. 6 – 8; see also ¶55 and ¶65 – ¶75.)
 
As to claim 12,
the Ogino et al. publication discloses modifying the driving route when the first response message is not received and transmitting a sixth request message based on the corrected driving route.  (See Fig. 17 and ¶95 – ¶100.)

As to claim 13,
the Ogino et al. publication discloses the first response message including identification information of the other vehicle and the second request message is transmitted based on the identification information of the other vehicle.   (See ¶55 and ¶65 – ¶75.)

As to claim 15 (as best understood based on the 112(d) rejection discussed herein above), 
the Ogino et al. publication discloses non-volatile storage medium comprising instructions to execute the method of claim 1. (See ¶41.)

	

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667